Exhibit 10.2
GENERAL WARRANTY DEED
Excise Stamps $                    
Tax Lot No. 047-168-27                      Parcel Identifier No.
Verified by Mecklenburg County on the 20th day of January, 2011
by
                                                                                
Mail after recording to NEXSEN PRUET, PLLC (R/D B0X 165) (JDM)
This instrument was prepared by NEXSEN PRUET, PLLC (JDMc)

 
Brief Description for the index           Lot 4, Plat 33/541

NORTH CAROLINA GENERAL WARRANTY DEED
THIS DEED made this 20th day of January, 2011, by and between

      GRANTOR   GRANTEE
 
   
NNN VF FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company
  FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company
 
   
c/o Triple Net Properties, LLC
1551 N. Tustin Avenue, Ste. 300
Santa Ana, CA 92705
  Property Address:
10735 David Taylor Drive
Charlotte, NC 28262
 
   
 
  Mailing Address:
c/o RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, PA 19104

The designation Grantor and Grantee as used herein shall include said parties,
their heirs, successors, and assigns, and shall include singular, plural,
masculine, feminine or neuter as required by context.
WITNESSETH, that the Grantor, for a valuable consideration paid by the Grantee,
the receipt of which is hereby acknowledged, has and by these presents does
grant, bargain, sell and convey unto the Grantee in fee simple, all that certain
lot or parcel of land situated in City of Charlotte, Mecklenburg County, North
Carolina and more particularly described as follows:
SEE EXHIBIT “A” ATTACHED HERETO

 

 



--------------------------------------------------------------------------------



 



The property hereinabove described was acquired by Grantor by North Carolina
General Warranty Deed recorded in Book 21912 at Page 818 in the Mecklenburg
County Public Registry.
A map showing the above described property is recorded in Map Book 33 Page 541
TO HAVE AND TO HOLD the aforesaid lot or parcel of land and all privileges and
appurtenances thereto belonging to the Grantee in fee simple.
And the Grantor covenants with the Grantee, that Grantor is seized of the
premises in fee simple, has the right to convey the same in fee simple, that
title is marketable and free and clear of all encumbrances, and that Grantor
will warrant and defend the title against the lawful claims of all persons
whomsoever except for the exceptions hereinafter stated.
Title to the property hereinabove described is subject to the following
exceptions:
All valid and enforceable easements, restrictions and covenants of record.
IN WITNESS WHEREOF, the Grantor has hereunto placed its hand and seal, and has
caused this instrument to be signed, the day and year first above written.

                  NNN VF FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company    
 
                By:   NNN 2003 Value Fund, LLC, a
Delaware limited liability company,
its Sole Member    
 
                    By:   Grubb & Ellis Realty Investors, LLC, a Virginia
limited liability company, its Manager    
 
               
 
      By:   /s/ Steven Shipp
 
Name: Steven Shipp    
 
          Title: Executive Vice President    

ACKNOWLEDGEMENT

             
STATE OF CALIFORNIA
    )      
 
    )     SS.
COUNTY OF ORANGE
    )      

On January 18, 2011, before me, P.C. Han, Notary Public, personally appeared
Steven Shipp, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name is subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: /s/ P.C. Han (Seal)                                   
Notary Public
Name: P.C. Han
My commission Expires: June 25, 2011

 

 